DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-9 are under examination. 
Claims 10-14 are withdrawn.

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process for forming a chew stick for dogs, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 July 2022.
Applicant's election with traverse of Group 1, claims 1-9, in the reply filed on 15 July 2022 is acknowledged.  The traversal is on the ground(s) that the process of claim 10 is inherent in the formation of the chew stick for dogs of claim 1. This is not found persuasive because claim 1 is a product by process claim.   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113 I). As previously noted, the product of claim 1 could be made by a materially different method such as drying the treated strips in the sun.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
Page 10 line 8 “hydroscopic” should read “hygroscopic”
Throughout the specification “carmel” should read “caramel” 
Appropriate correction is required.

Claim Objections
Claims 2-3, 5-8 are objected to because of the following informalities: 
Claims 2-3, 5 and 7-8 “carmel” should read “caramel”
Claim 6, write out “DE” as “dextrose equivalent”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “formed of strips of beef, steer, or related animal parts taken from the bladder or esophagus.”  It is unclear if the “related animal parts” refers to portions of other related animals, such as bison, or if it refers to other related organs of beef and steers, such as gallbladder.  For the purposes of examination claim 1 will be interpreted as a product manufactured from beef or steer bladder or esophagus, consistent with the specification at page 2, line 3.
Claim 1 recites the need for a “toughness enhancer” and a “carbohydrate ingredient” while the specification discloses that a carbohydrate fraction can be used to increase toughness (page 10 lines 11-15).  It is unclear if both a carbohydrate and a toughness enhancer are required to satisfy the claim limitation or if the carbohydrate ingredient could be used to satisfy both the limitations of “toughness enhancer” and a “carbohydrate ingredient.”  For examination purposes it will be interpreted as requiring two separate ingredients, both a toughness enhancer and a carbohydrate ingredient.  
Claim 3 recites the ingredients are “included in the following ranges”, however the ingredients are not listed as ranges and the claim is rendered indefinite.  For examination purposes this will be interpreted as the ingredients are included in the recited amounts.  
Claims 1-3 and 5-9 recite percentage values without defining it they are percent weight or percent volume values.  It is unclear which system should be used to define the percentage values, which renders these claims indefinite. For the purposes of examination, it will be interpreted as percent weight.  
Claim 4 is included in the rejection because it depends from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the ingredients water at 38.0% and high maltose rice syrup at 51.0%, however these amounts do not fall within the claimed ranges of claim 2 from which claim 3 depends.  Claim 3 also recites glycerin as a required ingredient, which is a broader category than the vegetable glycerin of claim 2 from which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2015/0282504 A1, COATED PET CHEW PRODUCT) in view of Levin (US 8,057,838 B2, ANIMAL BY-PRODUCT PET TREAT 2011) as evidenced by Wilk-Blaszczak (Histology, https://uta.pressbooks.pub/histology/chapter/epithelial-tissues/).
Regarding claim 1, Andersen teaches a palatable and long-lasting chew product which has improved palatability and consumption time [0005] where the pet includes dogs [0020], the chewable substrate includes esophagus [0028] from a bovine animal [0019] and pet chews are more than 5 inches in length to prevent them from being a choking hazard to dogs [0024].  The range of more than 5 inches in length of the prior art encompasses with the claimed range of 6-18 inches in length. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Andersen further teaches the use of gelatin as a thickening agent [0037], which the instant specification defines as a toughening agent (page 10, lines 27-29). 
Andersen does not disclose the strips being cut to approximately 3/8" to 3/4" in width. Andersen also does not disclose using an infusion solution that includes a mixture of water, toughness enhancer, a carbohydrate ingredient, humectant, and a coloring agent.  Andersen does not disclose the steps where the strips are then soaked in the infusion solution, maintained at a temperature between about 120o F to 170o F, for about 45 minutes to three hours, where this results in the absorption of the solution to about 18-50% by weight.  Andersen also does not disclose the drying steps of  heating the treated strips with an oven food dehydrator at a temperature of about or above 160o F for about 6 hours to heat set, pasteurize, and dehydrate the strips to a moisture content of less than 12% to enhance their toughness.
Levin, in the field of making pet treats, discloses a pet treat formed from cow byproducts, including organ tissue (column 2, lines 53-54 and line 57) where the substrate is sliced into 3/4” slices (column 5 lines 36-37). The animal byproduct is subjected to an infusion operation with an infusion solution of a mixture of water and  humectant (column 4 lines 17-19), where the humectant can be selected from glycerin and corn syrup (column 4, lines 6-8) (corn syrup also being considered a carbohydrate ingredient of the instant claims).  The pet treat can further include coloring agents to improve the appearance of the pet treat (column 4, line 64-67).  Levin further discloses an infusion process where the animal byproduct is contacted with the infusion solution in a vessel to moisten the byproduct, the infusion takes place at a temperature of about 70o F to about 109o F (21o C to 43o C) for 10 to 120 minutes (column 3, line 63- column 4 line 3). This results in an absorption of the infusion solution of 5%-50% by weight (claim 1) where the infused animal byproduct forms a shelf stable product with high palatability.  Levin further discloses a cooking process (also a drying and heat setting process) where the product undergoes dry heating, in a walk in oven, to a temperature of 135o F to 230o F (57o C to 110o C) held for 30 minutes to about 48 hours to kill microorganisms and evaporate water, where the final moisture content of the product is about 3% to about 30% (column 3, lines 13-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the long lasting pet chew, and toughening agent of Andersen with the infusion solution, infusion process and drying process of Levin in order to obtain a tougher, shelf stable pet chew where microorganisms have been killed to prevent illness in pets.  
As to the claim 1 language “with enhanced chew time, hardness, and flavor”, this is the preamble of the claim and only states the purpose or intended use for the invention and is therefore not a claim limitation. (MPEP 2111.02 II). Given the fact that the prior art teaches all of the components of the product of the instant claims, it is considered to provide the same effects as the instantly claimed product.
Regarding the order of the method steps in claim 1, Levin teaches drying followed by the infusion step (column 2, lines 17-19), but is silent as to infusing and then drying . However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV C). Given that Andersen in view of Levin provides a dehydrated chew stick as claimed, the claimed order of steps is not considered to provide unexpected results.  
Regarding the claim limitation “said strips having some inherent epithelial tissue fraction” Wilk-Blaszczak discloses that epithelial tissue covers all external and internal surfaces of the body (page 1) and that includes the esophagus (image page 7) and the bladder (image page 15).  
Regarding the following claimed ranges in instant claim 1:
About 45 min to 3 hours in the infusion solution
Absorption of the infusion solution to about 18-50% by weight
Oven temperature about or above 160 o F
Retention time in oven of about 6 hours
These are product by process claim limitations, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113 I). Regardless, all of the ranges of the instant claims listed here overlap with the prior art ranges of Levin listed above.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding the claim limitation “said infusion solution being maintained at a temperature between about 120o F to 170o F,” this is a product by process claim limitation and the temperature for infusion is not considered to provide a patentable distinction.  Regardless, Levin teaches the infusion takes place at a temperature of about 70o F to about 109o F (21o C to 43o C). It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  Since Applicant has not disclosed that the specific temperature limitations recited in instant claims are for any particular purpose or solve any stated problem, and the prior art teaches that parameters recited in the instant claims often vary according to the sample being treated with the infusion solution (Levin column 3, lines 58-62), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum temperature range of the methods disclosed by the prior art for beef or steer bladder or esophagus by normal optimization procedures known in the art.
Regarding claim 4, Andersen further teaches the long-lasting pet chew is provided, wherein the pet chew includes a dried or dehydrated cattle body part coated with a highly palatable coating on the surface of said body part [0048] where the coating includes a dried bull penis fraction (meaty component) and an emulsifier [0008] and the coating is intended to improve palatability, chew time and aesthetic appeal [0049].
Regarding claim 5, Andersen further teaches that a meaty coating can contain mechanically deboned beef [0003], about 10% wt starches and 1.0% wt colorant [0036], 0.15% wt caramel color [Example 1], and water [0062].  
The values of 10%wt starch, 1.0%wt colorant and 0.15% caramel color of Andersen fall within the claimed ranges of 5-15%, 0-1% and 0-2%, respectively, and are therefore rendered obvious.
Regarding the claim limitation rice starch, Andersen teaches starches as a component of the coating [0036].  Therefore, it would have been obvious to have selected rice starch as the starch of Andersen’s pet chew, as one of ordinary skill would have had the reasonable expectation that any starch would function effectively in the pet chew. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with rice starch.
Regarding the claim limitation of beet color, given that the lower range for beet color is zero, it is not necessary for the beet color to be present in the meaty coating.  However, Andersen teaches colorants as a component of the coating [0036].  Therefore, it would have been obvious to have selected beet color as the colorant of Andersen’s pet chew, as one of ordinary skill would have had the reasonable expectation that any colorant would function effectively in the pet chew. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with beet color.
Regarding the claim limitation water at 20-35%, Andersen teaches that the viscosity of the coating can be controlled somewhat simply by formulating the mixture at a solids concentration level that will result in a viscosity to achieve sufficient coating adhering to the substrate [0062]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the water content of the coating to achieve sufficient coating adherence. 
Regarding the claim limitation 30-70% deboned beef, the prior art reference does not specify the proportions of debone beef. The proportions of those components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of deboned beef depending on the intensity of flavor desired in the coating.  As such, the proportions of the components recited in claim 5 are merely obvious variants of the prior art.
In summary, applicant claims a formula for making a nutritional composition that uses common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. It is long and commonly known that the object of people skilled in cooking (e.g. cooks, chefs, bakers, food scientists) is to use or eliminate common ingredients to formulate food that is palatable/nutritional. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good/nutritional, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2015/0282504 A1, COATED PET CHEW PRODUCT) in view of Levin (US 8,057,838 B2, ANIMAL BY-PRODUCT PET TREAT 2011) as evidenced by Wilk-Blaszczak (Histology, https://uta.pressbooks.pub/histology/chapter/epithelial-tissues/) further in view of Elliott (US 2014/0295052 A1 EDIBLE ANIMAL CHEWS) as evidenced by Shafi (Need to Know About Brown Rice Syrup, https://glucochem.com/everything-you-need-to-know-about-brown-rice-syrup/).
Regarding claims 2-3 and 6-8, Andersen teaches a pet chew where the pet chew comprises water [0062], caramel color [Example 1], gelatin [claim 4], rice syrup [claim 5] and corn syrup with a dextrose equivalent (DE) value ranging from about 42 to about 70, where corn syrup can be present as corn syrup solids [0038].
Regarding the claim limitations “high maltose carbohydrate syrup or solids” and “high maltose rice syrup,” rice syrup is known to have a high maltose content of 65% (Shafi top of page 3), therefore rice syrup meets both of these claim limitations. 
Andersen does not teach an infusion solution.  However, given the claims are to the pet chew itself, the manner of introducing the claimed ingredients, e.g.by infusion, by mixing, or coating; is not considered to provide a patentable distinction. 
Levin teaches a pet treat infusion solution including glycerin as a humectant (column 4 lines 6-7).  
Andersen in view of Levin does not teach calcium caseinate, rice starch and gum Arabic as pet chew ingredients.
Elliott, in the field of animal chews, discloses the pet chew ingredients calcium caseinate [0053] for altering the texture of the pet chew [0054]. Elliott further discloses rice starch [0051] and gum Arabic (a fibre) [0055] as pet chew ingredients, where when a starch is in combination with a fibre and gelatinized it improves the lasting time of the pet chew [0052]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet chew ingredients and infusion process of Andersen and Levin with the additional pet chew ingredients of Elliott in order to alter the texture and improve the lasting time of the pet chew.  
Regarding the limitations of claims 2-3 and 6-8 pertaining to the quantities of the pet chew ingredients, the prior art references do not specify the proportions of the components listed in the instant claims 2-3 and 6-8: water; gelatin, calcium caseinate, rice starch and gum Arabic (toughness enhancer); high maltose rice syrup, 42 DE corn syrup solids (carbohydrate ingredient); glycerin (humectant); and caramel color (coloring agent). However, the quantities recited in claims 2-3 and 6-8 are for the infusion solution and not the final chew stick product. The proportions of these ingredients in the final chew stick product are not presented in the instant claims.   
In summary, applicant claims a formula for making a nutritional composition that uses common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. It is long and commonly known that the object of people skilled in cooking (e.g. cooks, chefs, bakers, food scientists) is to use or eliminate common ingredients to formulate food that is palatable/nutritional. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good/nutritional, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Regarding the claim limitation vegetable glycerin, Levin teaches the addition of glycerin (column 4 lines 6-9). Therefore, it would have been obvious to have selected vegetable glycerin as the glycerin of Levin’s product, as one of ordinary skill would have had the reasonable expectation that any glycerin would function effectively in the product. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with vegetable glycerin.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2015/0282504 A1, COATED PET CHEW PRODUCT) in view of Levin (US 8,057,838 B2, ANIMAL BY-PRODUCT PET TREAT 2011) as evidenced by Wilk-Blaszczak (Histology, https://uta.pressbooks.pub/histology/chapter/epithelial-tissues/) further in view of Perlberg (US 6,223,693 SOFT RAWHIDE ARTICLE AND METHOD 2001)
Regarding claim 9, Andersen in view of Levin teaches the chew stick of claim 1, see above.
Andersen in view of Levin does not disclose wherein a solution of hydrogen peroxide in the range of a 5% solution applied to the raw bladder or esophagus strips initially to attain their slight puffing to enhance the absorption rate of the hardener solution into said strips during their infusion treatment.
Perlberg, also in the field of animal chews, discloses washing the pet chew substrate, animal hides, in liquid hydrogen peroxide for sanitation prior to soaking them in humectants.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pet chew ingredients and infusion process of Andersen and Levin with the hydrogen peroxide treatment of Perlberg in order to sanitize the pet chew substrate before the infusion steps.  
Regarding the claim limitation “to attain their slight puffing to enhance the absorption rate of the hardener solution into said strips during their infusion treatment,” the outcome of the hydrogen peroxide treatment step is the same regardless of whether it is intended for sanitization or puffing of the pet chew substrate to improve the infusion process.
Regarding the claim limitation of a 5% solution of hydrogen peroxide, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A). Since Applicant has not disclosed that the specific limitations recited in instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the hydrogen peroxide solution by normal optimization procedures known in the art to optimize the puffing of the pet chew substrate prior to infusion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791